DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 7-13 in the reply filed on 10/18/21 is acknowledged.  The traversal is on the ground(s) that the compositions, kits and methods are similar and a search for diagnosing MS will likely encompass search results for proteins and kits involved in diagnosing MS.  This is not found persuasive because of reasons of record that the inventions are distinct.  Further, although while searches may be expected to overlap, there is no reasons to expect the searches to be coextensive.  As stated in the restriction mailed 07/23/21 the inventions are distinct and have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for other restriction for examination purposes as indicated is proper because the different inventions with the different classification and different search strategies impose a serious burden upon the Examiner.
The requirement is still deemed proper and is therefore maintained.  Claims 6-7 have been amended.  New claims 20-23 have been added.  Claims 1-6 and 14-19 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 7-13 and 20-23 are under examination.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The present invention relates to”.  This language should be avoided.

Specification
The disclosure is objected to because of the following informalities:  
 The use of the term Tween 20 (e.g. pages 22-23), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 7, step (b) is objected to because of the following informalities:  Claim 7, step (b) the recitation “with Rep protein” should be --with the Rep protein--.  This would avoid any possible ambiguity as to if the Applicant intended the protein recited in step (a).   Appropriate correction is required.
Claim 7, step (c) is objected to because of the following informalities:  Claim 7, step (c) the recitation “to Rep protein” should be --to the Rep protein--.  This would avoid any possible ambiguity as to if the Applicant intended the protein recited in step (a) and/or (b).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 7-13 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are directed to a method of diagnosing MS based on the amount of antibodies that bind to a DNA-replication-associated protein in a subjects sample compared to that of a control.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.   The limitation ‘sample” encompasses brain tissue, peritoneal fluid, sputum, synovial fluid, lung tissues, urine or 
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited  ‘subject’ and ‘sample’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural 
         A review of the instant specification indicates the following.  The specification on page 3, paragraph 0011 discloses that Rep protein is expressed in human cells.  The specification on page 6, paragraph 0027 discloses the use of anti-human antibodies to detect the anti-Rep antibodies.  The specification on pages 8-9 discloses Rep-bound human IgGs were detected with anti-human IgG HRP coupled secondary antibodies.   The specification on page 3, paragraph 0014 discloses that the pathogenic biomarker for MS can be detected in blood samples such as serum or plasma samples.  The specification on page 7, paragraph 0034 discloses the sample is serum or plasma.  The specification on page 8 discloses the detection of the antibodies in serum samples.  The example on page 23, paragraph 00106 discloses the detection of human antibodies in serum samples.  The specification does not provide for any and all samples in any and all subjects nor does it provide a correlation of anti-Rep antibodies in any and all sample and subjects with MS.  Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract). 

The specification also fails to provide for a correlation of the recited antibodies in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited antibodies exist in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these antibodies exist in such subjects with MS.  Further, it is not well known in the art that these samples provide for the recited antibodies and that a correlation exists between such antibodies in the samples and MS.  The examples in the specification appear to be limited to the detection of the amount of anti-Rep antibodies in a blood, serum or plasma sample from the human subject for diagnosing MS.
         The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those 
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention 

Written Description
            Claims 7-13 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 
The methodology for determining adequacy of Written Description to convey that applicant was in possession of the claimed invention includes determining whether the application describes an actual reduction to practice, determining whether the invention is complete as evidenced by drawings or determining whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention (Guidelines for Examination of Patent Applications under 35 USC § 112, p 1 “Written Description” Requirement; (Federal Register/Vol 66. No. 4, Friday, January 5, 2001; II Methodology for Determining Adequacy of Written Description (3.)).
Claims 7-13 and 20-23 are broadly drawn, such that they apply to a genus of Rep protein amino sequences of SEQ ID NO: 1, fragments thereof and amino acid sequences having 90% homology or more.  However, the working examples provided in the instant application only demonstrate specific species of rep protein having an epitope consisting of amino acids from 1 to 136, from 137-229 and from 230 to 324 of SEQ ID NO: 1 and an epitope which comprises SEQ ID NO: 2 or SEQ ID NO: 3 (e.g. para’s 0033, 0079, 0082 of the current specification) which possess the unique capability of specifically binding to antibodies in a sample from a subject with MS and correlating the amount to MS.  Page 25 paragraph 00112 disclose an amino acid consisting of SEQ ID NO: 13 which can also bind to Rep antibodies. Despite the large 
It was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).
Many other researchers have reported similar findings to those of Harlow & Lane. For example, Lederman et al. ("A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81) found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). Similarly, Colman et al. (Research in Immunology, 1994; 145(1): 33-36) teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).

Given the unpredictability associated with making even minor changes to antigen structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of peptides encompassed by the claims, would be capable of binding to autoantibodies of rheumatoid arthritis.  
MPEP § 2163, states “[A] biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”   
The Revised Interim Guideline for Examination of Patent Applications under 35 USC  § 112, p1 “Written Description” Requirement (Federal Register/ Vol 66. No 4, Friday January 5, 2001) states “The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art” (column 3, page 71434),  “when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus”, “In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus”  (column 2, page 71436, emphasis added).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize the [he or she] invented what is claimed.”  (See Vas-Cath at page 1116).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Considering the potentially large numbers of sequences encompassed by partial sequences, fragments thereof and homologues of sequences of 90% homology or more, the disclosure is not sufficient to show that a skilled artisan would recognize that the applicant was in possession of the claimed invention (genus) commensurate to its scope at the time the application was filed.    It appears that the specification is limited to Rep protein having an epitope consisting of amino acids from 1 to 136, from 137-229 and from 230 to 324 of SEQ ID NO: 1 and an epitope which comprises SEQ ID NO: 2 or SEQ ID NO: 3 (e.g. para’s 0033, 0079, 0082 of the current specification) and an amino acid consisting of SEQ ID NO: 13 which possess the unique capability of specifically binding to antibodies in a sample from a subject with MS and correlating the amount to MS. 

Written Description

Claim 7 is drawn to a method of diagnosing multiple sclerosis (MS) in a subject by detecting antibodies in a sample from that subject wherein those antibodies bind to a Rep protein comprising an amino acid sequence as depicted in SEQ ID NO:1 of the instant application.  Because “an amino acid sequence” can consist of as little as a single dipeptide sequence, these claims encompass a method that detects antibodies which bind to any protein having an amino acid sequence which shares as little as a single dipeptide with either SEQ ID NO:1.  
However, the instant specification provides no description of an operable embodiment of the claimed method which does not employ a protein comprising the amino acid sequence as depicted in SEQ ID NO:1 of the instant application.  In the precedential opinion in Ex parte Kubin, 83 USPQ2d 1410 (BPAI 2007), the Board of Patent Appeals and Interferences determined that the subject matter of a claim (claim 73) encompassing “a genus of polynucleotides encoding polypeptides ‘at least 80% identical to amino acids 22-221 of SEQ ID NO:2’ which bind to CD48” was not  adequately described by a specification disclosing the sequences of “two nucleic acids falling within the scope of” the claim “and three fusion proteins whose” encoding “nucleotide sequences would fall within the scope of” that claim.  As stated in that 
“Appellants also have described how to make and test other sequences within claim 73 sufficiently to satisfy the enablement requirement.  However, they have not described what domains of those sequences are correlated with the required binding to CD48, and thus have not described which of NAIL’s amino acids can be varied and still maintain binding.  Thus, under Lilly” (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406) “and its progeny, their Specification would not have shown possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (‘if the functional characteristic of …binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,’ the written description requirement may be met).
Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (‘definition by function…does not suffice to define the genus because it is only an indication of what gene does, rather than what it is’)”
In the instant case, Applicant has failed to establish a correlation between the structural recitation “comprising an amino acid sequence as depicted in SEQ ID NO:1” and the functional requirement of binding to an antibody in a manner which is diagnostic for multiple sclerosis.   It is recommended by not required to delete the recitation “an amino acid sequence as depicted in SEQ ID NO: 1” and replace with --the amino acid sequence as depicted in SEQ ID NO: 1--.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 7 is vague and indefinite because of the use of what appears to be an acronym: i.e. MS.  Although the term may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The term should be defined in the first instance. 
          Claim 22 is vague and indefinite in reciting “wherein an increased amount of Rep protein or fragments …” because claim 7 requires the detection of the amount of antibodies in the sample and not the detection of the Rep protein in a sample.  The Rep proteins are incubated with the sample in order to form a complex with antibodies present in the sample.  Therefore, it is unclear how an increased amount of the Rep protein provides for the diagnoses because the diagnosis is based on the detection of antibodies and not the amount of Rep proteins in the sample.  It is recommended to delete the reference to the amount of Rep proteins as indicating MS from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As stated above “an amino acid sequence” can consist of as little as a single dipeptide sequence, these claims encompass a method that detects antibodies which bind to any protein having an amino acid sequence which shares as little as a single dipeptide with either SEQ ID NO:1.  

Claims 7-8, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Fredj et al (J Neurovirol (2013, 19:42, pages 42-47) in light of Milburn et al (US 5,756,302).
Ben-Fredj et al discloses a method comprising contacting HHV-6  Rep protein with a serum sample from a subject having multiple sclerosis and detecting antibodies in the sample (e.g. abstract, pgs 43-44).   Ben-Fredj et al discloses comparing the antibodies in the sample to that of a healthy control and determining at least 3 standard deviations from the control in the MS subject (e.g. abstract, pgs 43-44).  As shown by Milburn et al HHV-6 comprises the dipeptide QI (e.g. col 2) which is the same dipeptide of amino acids 100-101 of SEQ ID NO: 1 of the current claims). Ben-Fredj et al discloses the Rep protein is immobilized to a plate in an ELiSA assay (e.g. page 42).  Ben-Fredj et al discloses that the Rep protein can be recombinantly produced (e.g. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Fredj et al in view of Blankenberg et al (US 2006/0105419).
 See above for the teachings of Ben-Fredj et al.
 Ben-Fredj et al differs from the instant invention in failing to specifically teach the Rep protein is expressed in cells.
Ayal-Hershkovitz et al (US 2003/0068806) teaches that it is known and conventional in the art to use cells for recombinant protein expression in biotechnological applications (e.g. para’s 0007-0009).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of recombinant protein expression and cells such as taught by Ayal-Hershkovitz et al into the method of Ben-Fredj et al for the rep protein because Ben-Fredj et al shows that the rep protein utilized in the assay can be a recombinant protein and Ayal-Hershkovitz et al shows that it is known and conventional in the art to use cells for recombinant protein expression in biotechnological applications.  Thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of recombinant protein .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Fredj et al in view of Blankenberg et al (US 2006/0105419).
 See above for the teachings of Ben-Fredj et al.
Ben-Fredj et al differs from the instant invention in failing to specifically teach a  threshold of at least 5-fold.
However, it was recognized in the prior art that the sensitivity and specificity is a measure of the accuracy of a test, reflecting the number (if any) of false positives and false negatives. Furthermore, sensitivity and specificity may be adjusted by adjusting the value of a threshold or cutoff value, above which (or below which, depending on how a marker changes with the disease/condition) the test is considered to be indicative of one state or condition (e.g., diseased/condition) and below which the test is considered to be indicative of another state or condition (e.g., non-diseased). See Blankenberg et al at [0007], [0028], [0084]. Accuracy need not be 100%; however Blankenberg et al indicates that particularly preferred would be where both the sensitivity and specificity are at least about 75%, more preferably at least about 80%, even more preferably at least about 85%, still more preferably at least about 90%, and most preferably at least about 95% [0028]. 
The teachings of Blankenberg et al indicate that the sensitivity and selectivity of a diagnostic test was known to be a result-effective variable, impacting the number of individuals who are correctly diagnosed with disease/condition. Furthermore, the 
           Therefore, it would have been obvious to one of ordinary skill in the art to incorporate comparison to a control and to arrive at the claimed invention by optimizing cutoff levels in order to achieve a desired sensitivity and specificity, given that such percentages were recognized in the art to be particularly preferred for diagnostic tests. One skilled in the art would have been motivated to select such threshold levels for sensitivity and specificity out of the course of routine optimization, given that these measures of test accuracy were recognized in the prior art to be result-effective variables that impact the number of false negatives and false positives for the test. Finally, one skilled in the art would have had a reasonable expectation of success in arriving at the claimed threshold for sensitivity and specificity since means of achieving desired sensitivity and specificity were known, namely by selecting an appropriate threshold or cutoff level (as taught by Blankenberg et al).  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between the amount of anti-Rep antibody in subjects having MS (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of incubating a sample with a DNA-replication-associated protein as recited and detecting the amount of antibodies forming an immunological complex and comparing to that of a control are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also,( step 2B) the combination of steps recited in these process claims taken as a whole, including the well-understood, Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must 
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by the art supra it was well-understood, purely conventional and routine to incubate a sample with a DNA-replication-associated protein as recited and detecting the amount of antibodies forming an immunological complex and comparing to that of a control.
          Also, claim 7 recites “correlating an at least 2-fold increased amount of antibody bound to Rep protein in the sample from the subject, as compared to an amount in a  control sample, with a diagnosis of MS”.   The “correlating” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ 
          Based upon this analysis of the claims as a whole, the above noted claims 7-13 and 20-23 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-13 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,907,141. both the instant application and US 10,907,141 are directed to a method of diagnosing multiple sclerosis in a subject by incubating a Rep protein with a sample and detecting antibodies in the sample to correlate with multiple sclerosis and one of ordinary skill in the art would recognize that the DNA-replication-associated protein comprising the amino acid sequence of SEQ ID NO: 11 or 12 would encompass the fragments or am amino acid sequence as depicted in SEQ ID NO: 1 (which encompasses only a dipeptide that is the same) of the current application.

Allowable Subject Matter
Claims 20-21 and 23  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101 and the Double Patenting rejections set forth in this Office action. The prior art of record does not teach nor fairly suggest the amino acids 1-229 of SEQ ID NO 1 and SEQ ID NO’s 2 and 3 and 13 in a method as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641